Citation Nr: 1541943	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the period prior to April 2, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for chronic left knee strain.

3.  Propriety of the assignment of a separate 10 percent rating for instability of the left knee as of May 4, 2015.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and C.D.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2002 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran and C.D. testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.

In October 2014, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for further evidentiary development.  In a June 2015 rating decision, the AOJ granted a 50 percent initial evaluation for the PTSD, effective April 25, 2012 (the date service connection was awarded), and increased the Veteran's PTSD evaluation to 70 percent, effective April 2, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This issue, therefore, remains in appellate status.

Also, in a June 2015 rating decision, the AOJ assigned a separate 10 percent rating for left knee instability as of  May 4, 2015.  Although the Veteran has not entered a notice of disagreement with the June 2015 rating decision, the Board observes, as will be discussed below, that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, in connection with his claim for a higher initial rating for his chronic left knee strain, the Board will consider the propriety of the assigned 10 percent rating for left knee instability, as well as the assigned effective date.  Consequently, such issue has been listed on the title page.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In the October 2014 remand, the Board determined that the issue of entitlement to service connection for a right knee disorder as secondary to the Veteran's service-connected chronic left knee strain had been raised by the Veteran during his August 2014 hearing.  Although the Board instructed the AOJ to take appropriate action, it does not appear that such action has occurred.  Therefore, the issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Prior to April 2, 2015, the Veteran's service-connected PTSD resulted in occupational social impairment with reduced reliability and productivity due to such symptoms as some deficiencies in family relations; isolating behavior and avoidance of social settings; obsessive compulsive disorder, including obsessive cleaning; hypervigilance, including an exaggerated startle response; very mild intrusive thoughts related to his in-service stressors; depression and emotional numbing; infrequent nightmares of his military experiences; problems with anger and irritability; anxiety; disturbance in motivation and mood; and difficulty adapting to stressful circumstances.  Overall, the frequency, duration, and severity of the Veteran's PTSD symptomatology during this period has not produced more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From April 2, 2015, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, to include in family relations; social avoidance; work problems, such as verbal conflicts; obsessive compulsive disorder, including obsessive cleaning, that interferes with routine activities; depressed mood and anxiety; hypervigilance and hyperarousal; impaired impulse control; and difficulty adapting to stressful circumstances.  Overall, the frequency, duration, and severity of the Veteran's symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

3.  For the entire appeal period, the Veteran's chronic left knee strain is manifested by objective evidence of painful motion, extension limited to no more than zero degrees and flexion limited to no less than 130 degrees, even in contemplation of functional loss due to pain or due to weakness fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and did not result in lateral instability prior to May 4, 2015, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  As of May 4, 2015, the Veteran's left knee instability results in no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for the period prior to April 2, 2015, and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for chronic left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5024 (2015).  

3.  The assignment of a separate 10 percent rating, but no higher, for left knee instability as of May 4, 2015, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a January 2010 letter, sent prior to the March 2010 rating decision that granted service connection for a chronic left knee strain, and a May 2012 letter, sent prior to the August 2012 rating decision that granted service connection for PTSD, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Thereafter, a March 2010 rating decision granted service connection for chronic left knee strain and assigned an initial 10 percent rating, effective December 16, 2009.  Additionally, an August 2012 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective April 25, 2012.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for chronic left knee strain and PTSD were granted and initial ratings assigned in the March 2010 and August 2012 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and the Veteran's and his significant other's lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.

The Veteran was also afforded VA examinations in March 2010, April 2011, January 2012,  June 2012, April 2015, and May 2015 in conjunction with the claims on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic left knee strain and instability, and PTSD as they include an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria for each service-connected disability.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected disabilities adjudicated herein have worsened since being evaluated by VA in April 2015 and May 2015.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenged to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Moreover, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the symptomatology associated with the Veteran's service-connected disabilities, to include the functional effects of his chronic left knee strain, as well as the frequency, duration, and severity of the Veteran's PTSD symptoms and the impact of such on his occupational and social impairment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in October 2014 in order to obtain additional treatment records and afford the Veteran a contemporaneous examination so as to assess the nature and severity of his chronic left knee strain and PTSD.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the October 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the August 2014 remand directed the AOJ to schedule the Veteran for an appropriate VA examination to address the current level of severity of his service-connected chronic left knee strain and PTSD.  As noted above, the Veteran was afforded a VA examination in April 2015 that addressed his current PTSD symptomatology with an opinion as to their effect on his occupation and social functioning.   In May 2015, the Veteran was afforded a VA examination that addressed the current nature and severity of his chronic left knee strain.  Furthermore, in accordance with the Board's directive to obtain VA treatment records dated from January 2014 to the present, the AOJ obtained VA treatment records dated through June 2014.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling, effective April 25, 2012, and 70 percent disabling, effective April 2, 2015, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The pertinent evidence of record consists of VA examinations conducted in June 2012 and April 2015, VA treatment records, and lay statements from the Veteran and C.D., including testimony to the undersigned Veterans Law Judge during his August 2014 hearing.

Prior to when the Veteran filed his claim for service connection for PTSD (April 25, 2012), in January 2012, he was seen at the Colorado Springs Community Based Outpatient Clinic (CBOC) for an individual psychotherapy session.  During the session, the Veteran described his symptoms as including isolating behavior, obsessive compulsive behavior traits, and hypervigilance.  The Veteran was said to suffer from very mild re-experiencing of his stressors, and that nightmares were fairly infrequent and not disruptive.  The session note also stated that the Veteran was enrolled in business school and was doing well.  The Veteran denied suicidal or homicidal ideation, as well as auditory or visual hallucinations.

In connection with his claim for service connection, the Veteran was afforded a VA examination in June 2012 to address the nature and severity of his PTSD.  With regard to the level of occupational and social impairment caused by his disability, the examiner stated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran stated that he had been in a relationship with C.D. since 2006 and that, although they fought, they are able to "work it out."  The Veteran stated that he did not have any real friends, but that he did enjoy going to the waterpark, as well as family parties.  The Veteran stated that  he received his associate's degree in environmental technology and that he was currently pursuing a bachelor's degree in business.  He reported feeling detached from his classmates as they had not been in the military.  He also stated that he had difficulties with his instructors when he was pursuing his associate's degree, but that he had a good relationship with his business school instructors.  He stated that he was maintaining a "high B" average, and that he had not missed any time at school due to mental health reasons.

With regard to his symptomatology, the Veteran denied any serious symptoms of depression, including decreased interest, energy, or motivation.  He denied any significant sleep disturbances, generalized anxiety, or panic attacks.  He denied any manic-like symptoms such as impulsivity, grandiosity, or flight of ideas; and he also denied any psychotic symptoms such as auditory or visual hallucinations or paranoia.  The Veteran reported obsessive or ritualistic behavior, such as the need to constantly clean.  He also endorsed hypervigilant behaviors, stating that he constantly checks the sliding door, that he leaves the hallway light on at night because he feels safer, and that he is constantly suspicious.  He stated that he had problems with anger, including throwing objects and yelling at his wife.  He denied nightmares, but did state that he will have dreams about his military service in Iraq and that they cause his to be upset and depressed.  He also stated that when he was discharged, he was not able to be in crowds, but that now he can.  The examiner indicated that he had trouble reacting to stress and that he would become very irritable.  The examiner found that the Veteran experienced anxiety, suspiciousness, disturbances of motivation and mood, and difficulties adapting to stressful circumstances, including work or worklike settings.

Upon mental examination, there was no impairment of thought process or communication.  The Veteran's behavior was appropriate and he was courteous throughout the interview.  He denied suicidal or homicidal ideation, as well as any hallucinations or delusions.  The Veteran was oriented to time, place, and person, and there was no indication of a significant impairment in his cognitive functioning.  The Veteran's speech was normal and logical, and his capacity for insight was within normal range of function.  The examiner assigned a GAF score of 62.

In July 2012, the Veteran was seen at the Colorado Springs CBOC for an individual psychotherapy session.  During the session, the Veteran stated that he was engaging in avoidance behaviors and that he was felt emotionally numb.  The Veteran was assigned a GAF score of 65.

In November 2012, the Veteran stated that he was not that depressed, that he was doing well in school, that his finances were better, and that his familial relationships were good.  The Veteran stated that he was optimistic, and he denied any suicidal or homicidal ideation, as well as any auditory or visual hallucinations.  He stated that he still engaged in obsessive cleaning which was linked to the sand in Iraq.  Additionally, the Veteran stated that he frequently "checks [the] perimeter."  The Veteran's symptoms were described as both time consuming and causing some strain on the relationship with his girlfriend.  The Veteran was assigned a GAF score of 65.

A March 2013 VA treatment note listed the Veteran's PTSD symptoms as very mild paranoia, obsessive compulsive disorder, avoidance, and hyper-arousal symptoms, including hypervigilance and irritability.

Another March 2013 VA treatment note stated that the Veteran was doing well.  The Veteran stated that he was going to a birthday party that day.  His PTSD symptomatology was described as ongoing, but not too distressing.  Although he still reported obsessive cleaning and constantly clearing his house, the social worker noted that it was not interfering with his functioning.  The Veteran reported a recent nightmare of his combat experiences.  He also reported that school, parenting, and his engagement was going really well.  Overall, the Veteran's avoidance and re-experiencing behaviors where noted as being mild, and his hyper-arousal behaviors were found to be significant.

In a June 2013 letter, the Veteran's significant other described the Veteran's symptomatology.  She stated that the Veteran suffered from high levels of anxiety, and that certain triggers, such as sight or sounds, caused him to become "highly aware and agitated."  She stated that he constantly sweep his home to ensure that no one is in the house except for his family.  She stated that he displays paranoia, and that he has an exaggerated startle response.  She stated that he often isolates himself, which has put a strain on his relationship with her, and that he has had trouble assimilating back into civilian life.

In July 2013, the Veteran was again seen for an individual psychotherapy session at the Colorado Springs CBOC.  The Veteran's mood and affect were normal, and he easily engaged in conversation with a good flow of thought.  His dress was described as a color coordinated outfit and shoes.  He denied any homicidal or suicidal ideation.  The Veteran reported extreme hypervigilance, sleep disturbances, isolation and avoidance, obsessive compulsive disorder symptoms, and engaging in periods of drinking to cope with his symptoms.  He reiterated that he constantly clears his house at night, and that he wants the house to run his way.  An August 2013 depression screen was negative, but the Veteran stated that he had little interest or pleasure in doing thing and that he had been feeling down/depressed/ hopeless for the last several days.

In January 2014, the Veteran was seen for an individual psychotherapy session.  His mood and affect were normal, he denied any suicidal or homicidal ideation, and he easily engaged in conversation.  He was also displayed insight.  The Veteran expressed frustration with the fact that his girlfriend and daughter do not keep the house in perfect order.  He stated that he had nightmares once every four to five months about his military experiences.

At the August 2014 hearing, the Veteran described his PTSD symptomatology.  He stated that he suffered from paranoia, stating that he liked to have his curtains open in order to see if anybody is outside his house.  He also stated that, when he gets up at night, he will clear the house to ensure no one is inside besides his family.  He stated that he suffers from decreased  motivation, and that he will avoid social gatherings, including birthday parties.  The Veteran's expressed concern and anxiety over whether he would be able to keep his job and his future.  He stated that he suffered from panic attacks approximately once a week.  The Veteran stated that he has embarrassed his family, such as becoming intoxicated at his daughter's birthday party or getting into an argument with his girlfriend's brother at a funeral.  He also stated that he suffers from an exaggerated startle response, and that he is afraid that he may lash out at someone who gets in his personal space.

The Veteran's girlfriend stated that she has problems communicating with the Veteran, and that this often leads to a fight.  The Veteran stated that his fuse has gotten shorter over the years, and that he tends to drag fights out longer than they need to be.  As to his problems with anger and irritability, the Veteran stated that he had gotten into fights with others in the past approximately once a year.  The Veteran's girlfriend stated that the his PTSD symptoms had put a "real strain" on their relationship, and she stated that it felt as though their relationship no longer involved love, but was merely a partnership for the sake of their daughter.  The Veteran stated that, aside from his girlfriend, brother, and mother, he did not have any close relationships or friendships.

With respect to employment, the Veteran stated that, while he was currently employed, he had struggled to maintain employment throughout the appeal period.  The Veteran stated that, as a result of his PTSD, he has had problems at work, including becoming irritable with coworkers and customers.

Following the August 2014 remand, the Veteran was afforded another VA examination in April 2015 to address the current nature and severity of his service-connected PTSD.  The examiner diagnosed the Veteran with PTSD, obsessive compulsive disorder, and alcohol use disorder.  During the examination, the Veteran described his relationship with his wife as "a 6 out of 10," and that they often fight because they are both strong-willed individuals.  He stated that his relationship with his four-year-old daughter was strained because of his behavioral health symptoms, and that she sees him as "mean, strict, and drunk."  He denied having any friends and, although he likes companionship, it had to be on his terms.  He stated he was no longer active, but that that was a result of his knee problems.

The Veteran stated that he recently completed his second associate's degrees and that he had been working full time at a hardware store for the past year.  He indicated problems with his coworkers, saying that he will often get into verbal conflicts with them; however, he described himself as a hard worker who does a good job with customers.  He stated that he is fearful that he will lose his job at the hardware store.  He also stated that, immediately following service, he "jumped around between temporary jobs," and that he was "let go from one of those jobs due to his irritability and cursing."  He stated that he engaged in obsessive rituals, including folding towels with the open fold to the right and ensuring that everything this is squarely arranged.

With regard to the level of impairment caused by the Veteran's disability, the examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran's PTSD and obsessive compulsive disorder arose simultaneously and that they affect the same functional domains; however, the Veteran's PTSD was found to be of a higher severity.  The Veteran's diagnosis of alcohol abuse was found to cause worsened isolation and a lack of engagement in functional activities.

The Veteran stated that he was not on any medications and that he was no receiving any counseling due to his work schedule.  The examiner determined that the Veteran's PTSD resulted in the following symptomatology: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; obsessive rituals which interfere with routine activities; and impairment impulse control, such as unprovoked irritability with periods of violence.

The examiner noted that the Veteran was cooperative during his interview, that he was groomed and his hygiene appropriate, and that he was dressed appropriately.  His speech was normal, and he described his mood as both positive and negative.  He seemed "anxiously intense," although he was pleasant during the examination.  His thought process was tangential, drifting from one subject to another.  He denied any suicidal or homicidal thoughts, and there was no evidence of psychosis.  The examiner noted that the Veteran's intelligence appeared to be normal, that his thoughts were appropriately abstract, that his insight and judgment appeared to be appropriate, and that his memory appeared to be intact.  The examiner assigned a GAF score of 51 indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Prior to April 2, 2015

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Based on the evidence of record, the Board finds that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas prior to April 2, 2015.  The Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.

With respect to the symptomatology considered under to 70 percent rating, the Veteran has consistently denied suicidal or homicidal ideation.  Furthermore, the record indicates that throughout this period, the Veteran was either working or attending school.  While he stated he felt detached from his classmates, he was stated he was maintaining a "high B" average at school.  There is no indication that the Veteran was unable to function independently, and he was always noted a being cooperative, courteous, or engaging.  Furthermore, the Veteran's symptomatology never indicated a cognitive impairment, such as disorientation to person, place, or time.

The Board also notes that the Veteran's obsessive rituals, such as frequently checking his house for possible intruders, looking out the window to see if anyone is outside, or constant cleaning, were never shown to interfere with his routine activities.  In fact, the March 2013 VA treatment note discussed above, specifically indicated that the Veteran's obsessive rituals were not interfering with his ability to function.

There is also no evidence of near-continuous panic or depression affecting his ability to function independently.  In fact, during his June 2012 VA examination, the Veteran denied any serious symptoms associated with depression.  Additionally, in November 2012, the Veteran again denied feeling depressed, and stated that he was doing well in school and with his familial relationships.  Finally, in August 2013, although the Veteran indicated some depressive symptoms and feeling, overall, the depression screening was negative.  Moreover, while the Veteran and his girlfriend reported that he suffered from anxiety, there is no indication in the record that such affected his ability to functional independent, appropriately, and effectively.

Furthermore, there is nothing in the record to indicate that the Veteran neglects his personal appearance or hygiene.  In fact, his VA treatment records consistently highlight that he has appears clean and casually dressed, and neatly groomed.  See VA Mental Health Note, July 2013.

With regard to the Veteran's ability to establish and maintain effective relationships, the Board notes that, although he and his girlfriend have certainly had difficulties over the years, he have nevertheless been able to maintain that relationship during the course of this period.  In fact, while some VA treatment records and the testimony provided at the August 2014 hearing certainly indicate familial relationship difficulties, many other VA treatment records indicate that the Veteran's relationship was good.  Based on this evidence, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including nightmares, an exaggerated startle response, and emotional numbing.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not such of a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board also notes that during this period, the Veteran's GAF score ranged between 62 and 65. As indicated above, a GAF score between 61 and 70 indicates only mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Thus, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Veteran's symptoms are fully contemplated by the 50 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 70 percent rating, a rating in excess of 50 percent is not warranted.

Likewise, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran has consistently denied hallucinations, and there has been no significant cognitive impairment found during the Veteran's VA examination or at any of his VA treatment sessions.  The Veteran has consistently engaged with his treatment providers, and his insight and thought process were noted to be normal.  There is no evidence of mania, psychosis, disorientation, or memory loss for names of close relatives, occupation, or own name.  In fact, as to the Veteran's cognitive functioning, the Veteran consistently reported that he was doing well in school.  Additionally, there were no indications of any cognitive impairment during the Veteran's August 2014 hearing.

Thus, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent prior to April 2, 2015.

From April 2, 2015

Based on the foregoing evidence, the Board finds that the Veteran's service-connected PTSD does not meet the criteria for a rating in excess of 70 percent from April 2, 2015.  In this regard, from April 2, 2015, the Veteran's symptomatology never reached a level of severity that resulted in total occupational and social impairment.  As stated previously, the examples of symptoms provided in the 100 percent criteria include the following: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

None of these symptoms have been reported by the Veteran or noted by his clinicians, or any other symptoms that that would cause total occupational and social impairment.  In fact, during his April 2015 VA examination, the examiner opined that the Veteran's overall condition resulted only in occupational and social impairment with reduced reliability and productivity.  As stated above, the Veteran denied any suicidal or homicidal thoughts, and there was no evidence of psychosis.  The examiner noted that the Veteran's intelligence appeared to be normal, that his thoughts were appropriately abstract, that his insight and judgment appeared to be appropriate, and that his memory appeared to be intact.  Furthermore, although the examiner indicated that the Veteran had problems at work, he has still currently employed.

Additionally, the Board notes that, during the April 2015 examination, the Veteran was assigned a GAF score of 51, indicating only moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Again, a GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, supra.

Thus, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 70 percent from April 2, 2015.

B.  Chronic Left Knee Strain

The Veteran contends that a higher initial rating is warranted for his chronic left knee strain.  Such disability is rated by analogy under the diagnostic codes for limitation of flexion and tenosynovitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The RO assigned the 10 percent evaluation based upon objective evidence of painful motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The pertinent evidence of record consists of VA examinations conducted in March 2010, April 2011, January 2012, and April 2015, VA treatment records, and lay statements from the Veteran and C.D., including testimony to the undersigned Veterans Law Judge during his August 2014 hearing.

In December 2008, the Veteran was seen at the Colorado Springs CBOC for an initial mental health evaluation.  During the evaluation, the Veteran stated that his knee hurt him "off and on."  Later the same month, upon examination, the Veteran's left knee displayed crepitus, lateral tenderness, and decreased active flexion (although the precise range of motion in degrees was not expressed).  The drawer sign and McMurray's test were negative.

In connection with his claim for service connection, the Veteran was afforded a VA examination in March 2010.  The Veteran was diagnosed with a chronic left knee strain.  The Veteran stated that his symptoms included pain, stiffness, weakness, and fatigability.  The Veteran also stated that he suffered from flare-ups that consisted of increased pain after prolonged walking.  The Veteran stated that this occurred on a weekly basis, and would last minutes to hours.  The examiner estimated that flare-ups caused only a mild impairment of the Veteran's ability to perform daily activities.  Range-of-motion testing revealed flexion to 130 degrees and extension to 0 degrees.  Following repetitive testing, the Veteran's range of motion was flexion to 130 degrees and extension to 0 degrees.  The examiner found no problems with the Veteran's knee ligaments, and McMurray's test for both the medial meniscus and lateral meniscus were negative.  The examiner stated that, although there was signs of painful motion, there were no signs of fatigue, weakness, lack of endurance, or incoordination.  In addition, the examiner found no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner stated that there were no functional limitations with standing or walking.  The examiner stated that the Veteran's chronic left knee strain would affect his ability to perform activities that required him to walk, stand, or bend at the knee.  X-rays revealed no evidence of effusion, soft tissue calcification, or soft tissue gas.  The bones were well mineralized, with no evidence of fracture, subluxation, and no signs of degenerative or erosive arthritis.

In April 2011, the Veteran was given another VA examination to address the current nature and severity of his chronic left knee strain.  During the examination, the Veteran stated that he had not missed any days of work over the past year due to his knee.  The examiner stated that the Veteran was "completely capable of performing all activities of daily living including eating, cooking, dressing, undressing, driving, writing, bathing, and toilet hygiene."  The examiner indicated that the Veteran would be able to sit for forty-five minutes, stand for twenty minutes, or walk a quarter of a mile before pain onset.  The Veteran was not able to run due to his left knee pain.  The Veteran described his pain as a 6 out of 10, but stated that it will increase to a 7 or 8 with prolonged walking or climbing.  The Veteran stated that his knee would lock-up every two to three weeks.  With regard to the Veteran's symptomatology, the examiner found evidence of pain, stiffness, weakness, decreased speed, and tenderness.  The examiner found no evidence of giving way, instability, incoordination, episodes of dislocation or subluxation, effusions, or flare-ups of joint disease.  The examiner noted crepitus, but found no evidence of instability.  X-rays revealed a "normal knee."  With regard to the functional effects caused by the Veteran's chronic left knee strain, the examiner stated that such would cause significant effects on the Veteran's occupation, namely decreased mobility and pain, and that pain would increase if the Veteran repeatedly climb stairs or if he had to walk a quarter of a mile.  Finally, the examiner stated that the Veteran's disability caused moderate effects on his ability to perform chores, shop, exercise, and engage in sport.

A third VA examination was performed in January 2012.  During the examination, the Veteran described problems with pain after climbing two flights of stairs, or after walking more than thirty minutes or after a quarter mile.  During the examination, the Veteran denied flare-ups.  Range-of-motion testing revealed flexion to 140 degrees or greater with objective evidence of painful motion at 140 degrees.  Extension was zero degrees, with no objective evidence of painful motion.  Following repetitive-use testing, the Veteran's range-of-motion was the same.  With regard to the functional loss, functional impairment, or additional limitation of motion following repetitive use, the examiner stated that the Veteran suffered from only pain on movement.  Muscle strength testing was normal, as were all joint stability tests.  The examiner found no evidence of degenerative or traumatic arthritis upon X-ray, and no evidence of patellar subluxation or dislocation.  The examiner indicated that the Veteran used a brace once a week if he has to walk for over 30 minutes.  With regard to the functional impact caused by the Veteran's chronic left knee strain, the examiner stated that, due to pain with repetitive motion, the Veteran had difficulty with climbing stairs, lifting heavy objects, running or prolonged walking, and standing.  The examiner stated that the Veteran's activities of daily living were not affected, including his ability to drive, dress, or cook.

In November 2012, the Veteran was seen at the Colorado Springs CBOC.  The Veteran complained of continued knee pain, and stated that the over-the-counter medication he was taking was not providing adequate relief.  Upon examination, the Veteran's left knee showed no signs of selling, redness, or deformity.  Ligament laxity testing, the Lachman's test, and the McMurray's test were negative.  The lower patella and lateral joint line were tender to palpation.  The Veteran displayed full range of motion.

Finally, in May 2015, the Veteran was afforded another VA examination to address the nature and severity of his chronic left knee strain.  During the examination, the Veteran reported his knee pain as being a 5 out of 10.  He stated that he experienced pain once a week for two hours, usually after climbing stairs, kneeling, and prolonged standing.  The Veteran also reported that his knee felt loose, unstable, and weaker, and that he experienced stiffness in the morning.  The Veteran denied flare-ups.  As to any functional loss, he stated that he suffered from intermittent pain.  The Veteran's range of motion testing was normal with no evidence of pain.  Following repetitive-use testing, the Veteran did not have any additional functional loss or loss in his range of motion.  The examiner opined that pain, weakness, fatigability, and incoordination did not limit the Veteran's functional ability with repeated use.  Muscle strength testing was normal, and there was no evidence of ankylosis.  With regard to the Veteran's stability, the examiner noted a history of slight lateral instability.  Upon joint stability testing, the examiner found that, while the Veteran's anterior instability, posterior instability, and medial instability were normal, the Veteran's lateral instability was 1+ (0-5 millimeters).  The examiner noted that there was no evidence of recurrent patellar dislocation, shin splints, stress fractures, chronic tibial or fibular impairment, or any meniscal condition.  X-ray testing revealed no evidence of degenerative or traumatic arthritis, and the Veteran's knee was characterized as an "essentially normal bony anatomy left knee."

As the Veteran's chronic left knee strain has been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence above demonstrates, the Veteran's flexion has been limited to no more than 130 degrees during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  

In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, none of the Veteran's VA examinations revealed that the Veteran's painful motion resulted in additional functional loss, to include a greater loss of flexion.  The Board notes that the Veteran reported that he suffered from flare-ups during his March 2010 VA examination, the examiner found that flare-ups consisted of only increased pain and caused only mild impairment of the Veteran's daily activities.  Furthermore, at the Veteran's three subsequent VA examinations, he specifically denied experiencing flare-ups.  Therefore, the Board finds that the Veteran's condition does not result in functional loss that more nearly approximates flexion limited to 30 degrees in his left knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 for his left knee.

Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling weakness, fatigue, or incoordination as a result of repetitive use and/or flare-ups.  Similar to the analysis under Diagnostic Code 5260, none of the Veteran's VA examination reports have indicated that the Veteran's pain on motion resulted in additional functional loss, to include a greater loss of extension.  In fact, during the Veteran's most recent VA examination in May 2015, the Veteran had full range of motion without objective evidence of motion.  Additionally, no additional functional impairment manifested after repetitive-use testing.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  As detailed in the Introduction, the Veteran has been assigned a separate 10 percent rating for left knee instability, effective May 4, 2015.  Therefore, the Board will consider the propriety of the assigned separate rating, to include whether a higher rating is warranted and whether a separate rating is assignable prior to May 4, 2015.

Prior to May 4, 2015, the evidence of record fails to support a separate rating under Diagnostic Code 5257 for instability.  During each of the Veteran's VA examination in March 2010, April 2011, and January 2012, the Veteran's stability was found to be normal, and there was no evidence of recurrent subluxation.  VA treatment records show similar findings.  For example, in November 2012, the Veteran's ligament laxity test, Lachman's test, and McMurray's test were all negative for any signs of instability.  See also VA Primary Care Outpatient Note, December 2008.  While the Veteran complained that his knee would give-out on him during his August 2014 hearing, his is not competent, as a lay person, to identify lateral instability and there is no objective evidence indicating that the Veteran's knee disability resulted in instability prior to the May 2015 VA examination.  Moreover, there is no evidence of subluxation during the entire appeal period.  Consequently, a separate rating for lateral instability or recurrent subluxation in the left knee is not warranted prior to May 4, 2015.  
Furthermore, the Board finds that the evidence of record does not support a rating in excess of 10 percent for instability from May 4, 2015.  In this regard, at the May 2015 VA examination, the examiner noted a history of slight lateral instability.  Furthermore, upon joint stability testing, the examiner found that, while the Veteran's anterior instability, posterior instability, and medial instability were normal, the Veteran's lateral instability was only 1+ (0-5 millimeters).  Therefore, the Board finds that the Veteran's left knee instability results in no more than slight instability.  Consequently, a rating in excess of 10 percent for such disability is not warranted. 

As to other pertinent Diagnostic Codes, the evidence of records fails to demonstrate any meniscus abnormality in the left knee.  Specifically, the May 2015 examiner noted that there was no history of any meniscus condition.  The record also shows that the Veteran has not undergone any surgeries to repair a meniscal condition.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under Diagnostic Code 5258 or 5259, respectively, is not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of  the tibia or fibula or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, for the left knee.

C.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, as appropriate for the Veteran's PTSD or chronic left knee strain; however, the Board finds that his symptomatology has been stable for each disability in each stage through the appeal.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and chronic left knee strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  

In this regard, the Veteran's 10 percent rating for his chronic left knee strain contemplates the functional limitations caused by his left knee pain.  Additionally, the 10 percent rating for lateral instability contemplates his subjective complaints of his left knee giving out.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, with regard to the assigned ratings for PTSD, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not adequately contemplated by the list of symptoms found in the schedular criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected left knee and PTSD have rendered him unemployable.  In fact, the record shows that the Veteran is currently employed at a hardware store.  See VA Examination, May 2015.  Also, during the appeal period, the Veteran stated that he was attending school on a full time basis pursuing a degree in business.  See VA Examination, June 2012.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for a higher initial rating in excess of 10 percent for his left knee disability; a higher initial rating in excess of 50 percent prior to April 2, 2015, for PTSD; and a higher rating in excess of 70 percent from April 2, 2015, for PTSD.  The Board also finds that a separate rating of 10 percent for lateral instability in the left knee as of May 4, 2015, but no earlier, is warranted  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.

ORDER

An initial rating in excess of 50 percent for the period prior to April 2, 2015, and in excess of 70 percent thereafter for PTSD is denied.

An initial rating in excess of 10 percent for chronic left knee strain is denied.

The assignment of a separate 10 percent rating for instability of the left knee as of May 4, 2015, was proper.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


